ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-343, concluding that JOSEPH S. CARUSO of OAKLYN, who was admitted to the bar of this State in 1990, and who has been suspended from the practice of law pursuant to Rule l:20-13(b) since February 3, 2000, should be suspended from the practice of law for a period of three years on the basis of his plea of guilty to a single count of violation of 18 U.S.C.A. § 371, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JOSEPH S. CARUSO is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to February 8, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.